Citation Nr: 0105593	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-25 240	)	DATE
	)
	)


THE ISSUE

Whether the attorney fees reflected in the fee agreement 
between the veteran's widow and the attorney for services 
rendered pursuant to claims for VA benefits are reasonable.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1968 to December 
1968.  He died in October 1995.  His widow survives him.
The issue of the reasonableness of attorney fees charged by 
the widow's attorney for his services rendered to the widow 
was raised by the Board of Veterans' Appeals (Board) on its 
own motion pursuant to 38 U.S.C.A. § 5904(c)(2) and 38 C.F.R. 
§ 20.609(i).  The attorney was notified of this action.  By 
letter of December 2000, the attorney advised that if the 
Department of Veterans Affairs (VA) finds there are no fees 
payable to his firm in this case, the matter would be handled 
on a pro bono basis.


FINDINGS OF FACT

1.  In an August 31, 1998, decision, the Board granted 
accrued benefits based upon a claim for entitlement to 
service connection for a right shoulder disorder which had 
been pending at the time of the veteran's death.  This 
decision is the only final Board decision pertaining to this 
issue.  The Board also remanded the issue of entitlement to 
service connection for the cause of the veteran's death to 
the Regional Office (RO) for additional development.  No 
final Board decision has been rendered as to this issue.

2.  The pertinent Notices of Disagreement (NODs) were filed 
subsequent to November 18, 1988. 

3.  The attorney was retained by the widow in March 1999.

4.  Following the Board's August 31, 1998, decision, the 
attorney did not provide any legal services to the widow; nor 
were any services necessary with reference to the issue of 
entitlement to accrued benefits based upon a claim for 
entitlement to service connection for a right shoulder 
disorder.


CONCLUSIONS OF LAW

1.  The criteria for charging a fee for any legal services 
provided in connection with claims for VA benefits are not 
met prior to August 31, 1998.  38 U.S.C.A. § 5904(c) (West 
1991 & Supp. 2000); 38 C.F.R. § 20.609(c) (2000).

2.  The criteria for charging a fee for services related to 
the issue of entitlement to accrued benefits based upon a 
claim for entitlement to service connection for a right 
shoulder disorder are met from August 31, 1998.  38 U.S.C.A. 
§ 5904(c) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(c) 
(1999).

3.  A fee greater than $0.00 for services rendered after 
August 31, 1998, related to the claim for entitlement to 
service connection for a right shoulder disorder, is 
excessive and unreasonable.  38 U.S.C.A. § 5904(c)(2) (West 
1991 & Supp. 2000); 38 C.F.R. § 20.609(e), (f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In a November 1996 rating decision, the RO denied service 
connection for the cause of the veteran's death.  In a 
December 1996 rating decision, the RO denied accrued benefits 
based upon a claim for entitlement to service connection for 
a right shoulder disorder.  The veteran's widow perfected a 
timely appeal to the Board.  

In a June 1997 rating decision, the RO denied entitlement to 
service connection for malignant melanoma claimed as due to a 
sunburn during service and continued to deny entitlement to 
service connection for the cause of the veteran's death.  

In an August 31, 1998, decision, the Board granted the appeal 
for accrued benefits based upon a claim for service 
connection for a right shoulder disorder.  The Board remanded 
the issue of entitlement to service connection for the cause 
of the veteran's death to the RO.  

In an October 1998 rating decision, the RO effectuated the 
Board's August 1998 decision and awarded accrued benefits 
based upon a claim for service connection for a right 
shoulder disorder.  

A March 1999 VA Form 22a, Appointment of Attorney or Agent as 
Claimant's Representative reflects that S. S., an attorney, 
was appointed by the widow as her representative.  The form 
reflects that S. S.'s mailing address was that of a law firm.

In a September 1999 rating decision, the RO granted service 
connection for the cause of the veteran's death and 
eligibility to Dependent's Educational Assistance.  The RO 
also granted accrued benefits based upon the claim for 
service connection for metastatic carcinoma which had been 
pending at the time of the veteran's death.  

In April 2000, the Board received an attorney client 
agreement signed by the widow and the attorney.  The 
agreement is not dated.  The agreement provides that the 
widow would be billed at hourly rates of $200.00 for 
partner's time and $125.00 for associate's time.  The 
agreement also provided that the widow would pay all costs 
incurred in handling her case.  The agreement provided that 
unpaid balances of fees and costs were subject to a finance 
charge and that the attorney had a lien for the attorney's 
fees and advances of cost upon any settlement made or 
judgment secured.  It is clear from reading the agreement 
that the widow had retained the attorney in regard to several 
matters, including her claims for VA benefits in addition to 
another unrelated civil proceeding involving the veteran's 
estate.  

In a May 2000 letter to the attorney, the Board's Chief 
Counsel for Legal Affairs provided notice of several defects 
in the attorney fee agreement with regard to the attorney's 
ability to collect a fee for representation of the widow 
before the administrative bodies of the VA.  Particularly, it 
was noted that liens on veterans' benefits are unreasonable 
and unenforceable under the law and that attorney fees are 
precluded by law for services provided in furtherance of 
claims for veteran's benefits prior to the date of a final 
Board decision pertaining to those benefits.  The letter made 
reference to appropriate legal citations to support these 
points.

An October 2000 letter from the attorney indicates that S. S. 
had been an associate with his firm, but had since left the 
firm.  The attorney indicated that he should be considered 
the primary attorney in the widow's case.  An October 2000 
letter from S. S., himself, confirms that the attorney 
reflected on the title page of this decision had been the 
supervising attorney throughout his representation of the 
widow and that the supervising attorney and that firm 
continued to represent the widow after S. S. had left the 
firm to open his own office.

In a November 2000 letter, the Board advised the attorney 
that the issue of the reasonableness of attorney fees charged 
for services rendered was being raised sua sponte by the 
Board.  The attorney was advised therein to submit any 
evidence or argument concerning this matter directly to the 
Board within 30 days.  In a December 2000 letter, the 
attorney advised that he had received the Board's November 
2000 letter.  As noted above, he indicated that if VA found 
no fees payable to his firm in this matter, it would be 
handled on a pro bono basis.  


Analysis

In determining the reasonableness of attorney fees, there are 
two questions which must be addressed by the Board.  The 
first is the attorney's eligibility to charge a fee, that is, 
whether he has met the requirements of 38 U.S.C.A. § 5904(c) 
and 38 C.F.R. § 20.609(c).  If this question is answered in 
the affirmative, the next avenue of inquiry is whether the 
amount of the fee is, in fact, reasonable.  38 C.F.R. 
§ 20.609(e).

Eligibility

In Scates v. Gober, 14 Vet. App. 62 (2000), the United States 
Court of Appeals for Veterans Claims (Court) held that 

[A]ll issues involving entitlement or 
eligibility for attorney fees under 
direct-payment contingency-fee 
agreements, as contrasted with the issues 
of reasonableness and excessiveness, must 
first be addressed by the RO in 
accordance with the normal adjudication 
procedures and cannot be the subject of 
sua sponte or other original (on motion) 
[Board of Veterans' Appeals] review.  
Scates, at 65.

Thus, under Scates the Board does not have original 
jurisdiction over the issue of eligibility for payment of 
attorney fees under direct-payment contingency-fee 
agreements.  This case may be distinguished from Scates, 
however, in that the fee agreement at issue does not 
contemplate either a direct payment from the VA or a 
contingency fee situation.  Rather, the fee agreement 
provides that the widow would pay an hourly rate for legal 
services, regardless of the outcome of the case.  There is 
some support for the position that the Board may accept 
original jurisdiction over such cases, in Scates itself, 
albeit in dicta.  "[I]t appears that eligibility to charge a 
fee in non-direct-payment cases may be reviewed by the 
[Board] in the first instance as a component of its section 
5904(c)(2) authority to review for reasonableness (see In re 
Fee Agreement of Stanley, 10 Vet. App. 104 (1997)).  Scates 
at 64.

The applicable statutory and regulatory provisions stipulate 
three criteria that must be met before an attorney or agent 
may charge claimants or appellants for their services.  38 
U.S.C.A. § 5904(c)(1); 38 C.F.R. § 20.609(c).  These criteria 
are:  1) A final decision promulgated by the Board with 
respect to the issue or issues involved;  2) the NOD which 
preceded the Board decision with respect to the issue or 
issues involved was received by the RO on or after November 
18, 1988; and  3) the attorney or agent must have been 
retained not later than one year following the date that the 
Board decision with respect to the issue or issues involved 
was promulgated.  

In a precedent opinion, the VA's Office of the General 
Counsel cited analysis of the legislative history of the VJRA 
contained in the Court decision in In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  A remand decision is not a "final" 
decision of the Board.  VA Op. G.C. Prec. No. 18-92, 57 Fed. 
Reg. 49747 (1992); 38 C.F.R. § 20.1100(b).

Furthermore, "[w]hoever (1) directly or indirectly solicits, 
contracts for, charges, or receives, or attempts to solicit, 
contract for, charge, or receive, any fee or compensation 
except as provided in Sections 5904 or 1984 of this article, 
or (2) wrongly withholds from any claimant or beneficiary any 
part of a benefit or a claim allowed and due to the claimant 
or beneficiary, shall be fined as provided in title 18, or 
imprisoned not more than one year, or both."  38 U.S.C.A. § 
5905.

The Court has specifically held that an RO decision could 
never be considered a decision of the Board for purposes of a 
fee agreement under section 5904(c)(1) even if the RO 
completed the Board's appellate review function by awarding 
all benefits sought on appeal.  Matter of Stanley, 9 Vet. App 
203, 208 (1996).  A fee may not be charged, allowed, or paid 
for services of agents and attorneys with respect to services 
provided before the date on which the Board of Veterans' 
Appeals first makes a final decision in the case.  
38 U.S.C.A. § 5904(c)(1); In the Matter of the Fee Agreement 
of Smith, 4 Vet. App. 487, 490 (1993); see also, In the 
Matter of the Fee Agreement of Stanley, 10 Vet. App. (1997). 

In a typical case, after the Board has denied a claim, the 
claimant at that point hires an attorney to prepare an appeal 
to the Court or initiate new proceedings at the VA level such 
as a request for reconsideration of the Board denial or the 
filing of another claim or a claim to reopen.  If an attorney 
has already been retained, his or her services are rendered 
on a pro bono basis until the date of the Board decision.  A 
fee may be charged for all services subsequently rendered on 
the same issue.  See Stanley, 10 Vet. App. 104 (1997).  If 
benefits are later awarded, through adjudication at any 
level, reasonable attorney fees may be charged.

In this case, the first of the 20.609(c) criteria is 
satisfied with respect to the issue of entitlement to accrued 
benefits based upon a claim for service connection for a 
right shoulder disorder, as this issue was finally-resolved 
in the August 1998 Board decision.  With respect to the issue 
of entitlement to service connection for the cause of the 
veteran's death, however, the Board has not issued a final 
decision.  Rather, as explained above, a remand does not 
constitute a final decision.  The second criterion is 
satisfied as to the accrued benefits issue, as the NOD 
preceding the Board's decision was received after November 
1988.  Finally, according to the VA form executed to appoint 
S. S. as the widow's attorney, he was retained in March 1999, 
not later than one year following the August 1998 Board 
decision. 

Thus, following a thorough review of the veteran's claims 
file and the applicable laws, regulations, and precedent 
decisions, the Board is of the opinion that at least prima 
facie eligibility to charge an attorney fee subsequent to the 
final August 1998, Board decision which granted accrued 
benefits based upon a claim for service connection for a 
right shoulder disorder, has been satisfied in this case.

As to the issue of entitlement to service connection for the 
cause of the veteran's death, the criteria for eligibility 
for attorney fees have not been met.  The Board's August 
1998, decision remanded this issue to the RO for additional 
development.  As noted above, VA regulations provide that a 
remand does not constitute a final decision of the Board.  38 
C.F.R. § 20.1100 (b).  Thus, the Board has not entered a 
final decision as to this issue.  Therefore, the attorney may 
not charge a fee in connection with any work performed on the 
widow's behalf concerning the issue of entitlement to service 
connection for the cause of the veteran's death.

Reasonableness

Factors to be considered in evaluating the reasonableness of 
a fee are set forth at 38 C.F.R. § 20.609(e) and include the 
following:

(1) The extent and type of services the representative 
performed;
(2) The complexity of the case;
(3) The level of skill and competence required of the 
representative in giving the services;
(4) The amount of time the representative spent on the 
case;
(5) The results the representative achieved, including 
the amount of any benefits received;
(6) The level of review to which the claim was taken 
and the level of the review at which the 
representative was retained;
(7) The rates charged by other representatives for 
similar services; and
(8) Whether, and to what extent, the payment of fees is 
contingent upon the results achieved.

As previously noted, a fee may not be charged, allowed, or 
paid for services of an attorney provided before the date on 
which the Board makes a final decision in a case.  Thus a fee 
in this action may not be charged, allowed, or paid for 
services of the attorney before August 31, 1998.

In analyzing the reasonableness of the fee charged under the 
criteria set forth in 38 C.F.R. § 20.609(e), the Board 
observes that several of these factors cannot be evaluated 
based on the evidence currently of record.  For example, the 
attorney has not reported the amount of time he and/or 
partners and associates of his law firm spent on the case.  
The Board also does not have information concerning rates 
charged by other representatives for similar services. 

The record does not demonstrate that the attorney rendered 
any services on the veteran's behalf concerning the issue of 
entitlement to accrued benefits based upon a claim for 
service connection for a right shoulder disorder after the 
Board's August 31, 1998, decision.  In fact, as the grant 
represents a complete grant of the benefit sought, Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) no additional 
representation was necessary regarding this issue.  In 
Grantham, the Federal Circuit Court of Appeals (Federal 
Circuit) held that a claim for entitlement to service 
connection is entirely separate from the subsequent claim for 
entitlement to an increased rating for the same disability; 
and that each claim required its own notice of disagreement, 
substantive appeal, and adjudicative determination.  This 
same reasoning necessarily applies to the accrued benefits 
situation.

Therefore, although the Board's August 31, 1998, grant of 
accrued benefits based upon a claim for service connection 
for a right shoulder disorder was a final appellate 
determination as to that issue, no further legal services 
pertaining to that issue were required from the attorney 
after the grant was promulgated.  As discussed above, 
attorney fees may be authorized only for representation which 
occurs after the Board's final decision has been entered.  
Because no such representation was necessary, or actually 
performed in the instant case, any fee charged therefor would 
have to be deemed unreasonable.  

As to the elements of the results the attorney achieved, 
including the amount of any benefits recovered, and the level 
of review to which the claim was taken after the Board's 
final decision, the entire amount of benefits awarded by the 
RO pursuant to the grant of accrued benefits was recovered as 
a result of the Board's final decision, not as a result of 
any services rendered by the attorney thereafter.  
Furthermore, the claim was not taken to any further level of 
review, e.g., the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999).

The fee contract at issue clearly does not involve a 
contingency fee situation in that the payment of fees is not 
at all contingent upon the results achieved.  Furthermore, as 
noted above, the lien provision contained in the fee contract 
is unreasonable and unenforceable under law.  Vargas-Gonzalez 
v. West, 12 Vet. App. 63 (1998).

The Board acknowledges that the widow has prevailed upon 
every claim she filed with the VA and that she has reaped a 
monetary benefit following her participation in the VA claims 
adjudication system.  However, as explained above, the 
attorney cannot charge a fee for services performed prior to 
a final Board decision.  In this case, the attorney performed 
no services relative to the claim which was the subject of a 
final Board decision, subsequent to the final Board decision.  
Thus, applicable law and regulations preclude the attorney 
from charging a fee for any of his services performed for the 
widow in relation to her claims before the VA.  The Board has 
no choice but to conclude that to charge the widow any fee 
over $0.00 is unreasonable and excessive under governing law 
and regulation.

We note, however, that the expenses of an attorney 
representing a veteran are separate from the matter of 
attorney fees.  The widow may be charged for the reasonable 
expenses incurred in the representation.  38 U.S.C.A. § 5904; 
38 C.F.R. § 20.610.  Expenses are not at issue here and will 
be discussed no further.


Conclusion

The attorney may not collect any fee from the veteran's widow 
for services performed in pursuit of VA benefits.  In the 
event that such fees may have already been collected, the 
attorney is reminded of the provisions of 38 U.S.C.A. § 5905 
which prohibit the collection of fees under such 
circumstances.




	(CONTINUED ON NEXT PAGE)



ORDER

Eligibility for the payment of attorney fees with respect to 
the issue of entitlement to service connection for the cause 
of the veteran's death has not been established and a fee may 
not be charged.  

No fee may be charged for services rendered prior to August 
31, 1998, related to the claim for entitlement to accrued 
benefits based upon a claim for entitlement to service 
connection for a right shoulder disorder.  

As to services rendered after August 31, 1998, related to the 
claim for entitlement to accrued benefits based upon a claim 
for entitlement to service connection for a right shoulder 
disorder, any fee in excess of $0.00 is unreasonable.  The 
fee is reduced to $0.00.  Any amount in excess of $0.00 
received by the attorney for fees for services before VA must 
be refunded to the widow.




		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals




 




